LOGO [g348240g46s03.jpg]

EXHIBIT 10.49

SEPARATION AND GENERAL RELEASE AGREEMENT

This SEPARATION AND GENERAL RELEASE AGREEMENT (this “Agreement”) is entered into
between Stephen D. Kaye (“Executive”) and Korn/Ferry International, a Delaware
corporation (the “Company”) and is dated as of March 17, 2017 (the “Agreement
Date”). Reference is made to that certain letter agreement, dated September 23,
2015, between Executive and the Company (the “Letter Agreement”).

In consideration of the mutual covenants undertaken and releases contained in
this Agreement, Executive and the Company hereby acknowledge and agree as
follows:

1. Separation. The Company and Executive hereby agree that Executive’s last day
of employment with the Company shall be April 28, 2017 or such earlier date as
mutually agreed by the parties (the “Separation Date”). The Company and
Executive further agree that effective as of the Agreement Date, Executive
resigns from his positions as the Company’s Chief Executive Officer of the
Company’s Leadership and Talent Consulting business unit, and that effective as
of the Separation Date, Executive shall be deemed to resign from all other
positions that Executive may hold as an officer and/or director of the Company
or any of its subsidiaries or affiliates. During the period from the Agreement
Date through the Separation Date, Executive shall remain a full-time employee of
the Company, and will provide such transition services as are reasonably
requested by the Company’s Chief Executive Officer, with Executive’s current
compensation level and benefits as in effect on the Agreement Date.

2. Separation Pay and Benefits. Notwithstanding Executive’s separation with the
Company, and conditioned upon (i) Executive’s execution and nonrevocation of
this Agreement, (ii) Executive’s execution on or after the Separation Date of
the Supplemental Release attached hereto as Exhibit A (the “Supplemental
Release”) and the Supplemental Release having become irrevocable after the
expiration of the Revocation Period (as provided therein), and (iii) Executive’s
compliance with this Agreement, the Company shall provide Executive with the
following (which payments and benefits Executive would not otherwise be entitled
to receive):

(a) Four Hundred and Fifty Thousand Dollars ($450,000) in cash, representing an
amount equal, in the aggregate, to twelve (12) months of Executive’s annual base
salary as of the Agreement Date, to be paid in equal monthly installments over a
period of twelve (12) months after the Separation Date;

(b) for up to eighteen (18) months after the Separation Date, to the extent
Executive and/or Executive’s covered dependent(s) continue to participate in the
Company’s group health plan(s) pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) after the Separation Date and to the extent
permitted by applicable law, the Company will provide reimbursement of COBRA
coverage premiums paid by Executive and Executive’s covered dependent(s) so that
Executive and Executive’s covered dependent(s) enjoy coverage at the same
benefit level and to the same extent and for the same effective contribution, if
any, as participation is available to other executive officers of the Company;

(c) a lump sum cash payment in an amount equal to $1,000,000, which represents
full acceleration and settlement of the Retention Award (as defined in the
Letter Agreement), payable within thirty (30) days after the Separation Date;

(d) immediate accelerated vesting, as of the Separation Date, of 100% of the
Sign-On Award (as defined in the Letter Agreement) granted to Executive on
December 1, 2015 in connection with the commencement of his employment with the
Company, payable within thirty (30) days after the Separation Date; and

(e) in the case of Executive’s Synergy Incentive Program Restricted Stock Unit
Award granted on December 23, 2015 (the “Synergy Award”), the Company will remit
to you, within thirty (30) days after the Separation Date, 12,085 Shares; and
capitalized terms used in this clause (e) and not defined will be as defined in
the Synergy Award.

3. No Other Compensation Except for Earned Compensation Through Separation Date
and Vested Benefits Under Benefit Plans.

(a) Executive acknowledges and agrees that as of the Separation Date, except as
otherwise expressly provided in this Agreement, Executive shall not be entitled
to receive or be eligible for any payments, severance or sums from the Company
under any offer letter, employment agreement, plan or otherwise with respect to
Executive’s employment with the Company and/or the termination of Executive’s
employment with the Company (including, without

 

1



--------------------------------------------------------------------------------

LOGO [g348240dfs01.jpg]

 

limitation, under the Letter Agreement), and no compensation, severance or other
benefits shall accrue beyond the Separation Date; provided, however, that
(x) the Company shall pay Executive all compensation to which he is entitled
through the Separation Date according to the Company’s regular payroll schedule;
and (y) Executive will receive such vested benefits as Executive may be entitled
to receive under any 401(k) or welfare benefit plan or program of the Company
with respect to which Executive is a participant as of the Separation Date, in
accordance with and subject to the terms and conditions of such plans and
programs.

(b) Executive’s coverage under the Company’s medical and dental benefit plans
will terminate following the Separation Date in accordance with terms and
conditions of the applicable plans. Executive shall have the option to convert
and continue Executive’s medical and dental benefits coverage under COBRA.
Information regarding Executive’s medical and dental benefits continuation
rights under COBRA (including costs for such coverage) will be provided to
Executive in a separate letter. 

4. Reimbursement of Expenses; Offset for Personal Charges on Corporate Credit
Cards. Following the Separation Date, Executive shall receive payment from the
Company of any expenses properly incurred and owed to Executive under the
Company’s expense reimbursement policy, payable in accordance therewith. To the
extent that Executive has any unpaid balances from any Company corporate credit
card as of the Separation Date which the Company is not required to pay or
reimburse under the Company’s business expense policy in effect as of the
Separation Date, Executive hereby authorizes the Company (to the fullest extent
permitted by applicable law) to apply and offset any and all such unpaid
balances against any sums otherwise payable or reimbursable to Executive, and
agrees to execute any additional forms/documents necessary to allow the Company
to do so.

5. Surviving Covenants.

(a) General. Under this Agreement and unless otherwise provided herein, the term
“Surviving Covenants” shall mean and include all of the following: (i) all
obligations of Executive under that certain “Agreement to Protect Confidential
Information” signed by Executive; (ii) all obligations of Executive under
provisions relating to confidentiality, non-competition and the non-solicitation
of clients and employees after termination of employment which are contained in
the Letter Agreement; (iii) all obligations of Executive under any and all
written policies of the Company which are expressly binding on the Company’s
employees as of the Separation Date after termination of employment; and
(iv) all obligations applicable to Executive under any benefit plan or program
of the Company with respect to which Executive is a participant as of the
Separation Date, as set forth in such plans and benefits, to the extent such
obligations are stated to or otherwise intended to apply after termination of
employment. Executive acknowledges and agrees that except as set forth in the
preceding sentence or as otherwise explicitly agreed in writing by the General
Counsel or Chief Human Resources Officers of the Company, all of the Surviving
Covenants shall remain in full force and effect after the execution and delivery
of this Agreement and after the Separation Date in accordance with their
respective terms.

(b) Non-Disparagement. Executive hereby agrees that in addition to the Surviving
Covenants, Executive will not disparage or ridicule any of the Releasees (as
defined below), or make any remarks or statements that could reasonably be
construed as disparaging or ridiculing of any of the Releasees; provided,
however, that the foregoing shall not prohibit Executive from giving truthful
testimony in any legal or investigative proceeding pending before any agency or
court of the United States or state government or in any arbitration proceeding
relating to this Agreement. The Company hereby agrees that it will instruct its
named executive officers and members of its Board of Directors not to disparage
or ridicule Executive, or make any remarks or statements that could reasonably
be construed as disparaging or ridiculing of Executive; provided, however, that
the foregoing shall not prohibit any individual from giving truthful testimony
in any legal or investigative proceeding pending before any agency or court of
the United States or state government or in any arbitration proceeding relating
to this Agreement

(c) Disclosures. Notwithstanding the foregoing sections, nothing contained in
this Agreement is intended to prohibit or restrict Executive in any way from:
(i) making any disclosure of any information about the Company, Executive’s
employment or this Agreement as required by law, or to a government agency in
connection with any charge or investigation; (ii) providing information to,
filing a charge with, or testifying or otherwise assisting in any investigation
or proceeding brought by, any federal, state or local regulatory or law
enforcement agency (including, without limitation, the U.S. Equal Employment
Opportunity Commission) or legislative body, any self-regulatory organization,
or the Company’s legal, compliance or human resources officers; or (iii) filing,
testifying or participating in or otherwise assisting in a proceeding relating
to, or reporting, an alleged violation of any federal, state or municipal law
relating to fraud or any rule or regulation of the Securities and Exchange
Commission (“SEC”) or any self-regulatory organization, or making other
disclosures that are protected under the whistleblower provisions of federal or
state law or regulation. Prior authorization of the Company shall not be
required to make any reports or disclosures under this clause (c) and Executive
is not required to notify the Company that Executive has made such reports or
disclosures. However, Executive acknowledges and agrees that he cannot recover
any monetary damages or equitable relief in connection with a charge or
proceeding brought by Executive or through any action brought by a third party
with respect to the claims released and waived in this Agreement. This Agreement
does not, however, waive or release Executive’s right to receive a monetary
award from the SEC.

 

2



--------------------------------------------------------------------------------

LOGO [g348240dfs01.jpg]

 

(d) Remedies. If Executive breaches any of Surviving Covenants, then the Company
will have the right to seek injunctive relief. Executive acknowledges that such
a breach of the Surviving Covenants could cause irreparable injury and that
money damages may not provide an adequate remedy for the Company. Nothing
contained herein will prevent Executive from contesting any such action by the
Company, among other reasons, on the ground that no violation or threatened
violation of the Surviving Covenants has occurred. In addition, if the Company
reasonably believes that Executive has breached any of the Surviving Covenants,
then the Company shall be permitted, on 15 days’ notice, to cease the payments
and benefits described in Section 2 and Executive shall have no right to any
future payments from the Company pursuant to Section 2 (or otherwise) following
any such breach; provided, however, that following such cessation, the Company
and Executive agree to promptly enter into good faith mediation to resolve any
dispute regarding the occurrence of any such breach. Executive agrees to notify
the Company of each employment or consulting engagement he accepts during the
period beginning on the Separation Date and ending on the first anniversary
thereof (including the name and address of the hiring party) and will, upon
request by the Company, describe in reasonable detail the nature of his duties
in each such position.

6. Compliance with Agreement; Return of Property. Executive acknowledges and
agrees that as a condition precedent to the payment of the payments and benefits
described in Section 2, from the Agreement Date through each applicable payment
date, (a) Executive must comply and remain in compliance with all of Executive’s
obligations under this Agreement and all of Executive’s obligations under the
Surviving Covenants; and (b) by the Separation Date, must return to the Company
all Company documents (whether prepared by the Company, the Company’s
affiliates, Executive, or a third party) in any form including, but not limited
to, electronic, digital, and paper form (and all copies thereof) and other
Company property which Executive has had in Executive’s possession or under
Executive’s control. Executive agrees not to keep any Company documents in
Executive’s possession or under Executive’s control, re-create any Company
documents, or deliver any Company documents to any third party. The items that
fall within the scope of this Section 6 are defined broadly to include, but are
not limited to, any materials relating to the Company or any of its subsidiaries
or affiliates or any of their businesses or property, including, but not limited
to, files, notes, drawings, charts, graphs, lists, databases, database entries
or reports (including any entries, information, or reports from the Searcher
database), compilations of information, records, business plans and forecasts,
financial information, specifications, computer-recorded information, tangible
property (including, but not limited to, computers, personal digital assistants,
mobile telephones, electronic storage devices, credit cards, entry cards,
identification badges and keys); and any materials of any kind which contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof). Executive represents and warrants that Executive has not
retained, or delivered to any person or entity (including Executive by means of
a Company or personal or other non-Company e-mail account owned or used by
Executive), copies of any items that fall within the scope of this Section 6 or
permitted any copies of such materials to be made by any other person or entity.

7. Cooperation. Executive will cooperate with the Company following the
Separation Date through the first anniversary thereof by making himself
reasonably available to the Company or any affiliate in connection with any
internal or external investigation as well as any action, suit, or proceeding,
whether civil, criminal, administrative, or investigative, and to reasonably
assist the Company or any such affiliate in any such action, suit, or proceeding
including by providing information and meeting and consulting with the Board of
Directors of the Company or its representatives or counsel, or representatives
or counsel to the Company or any such affiliate, as reasonably requested by the
Company. The Company will reimburse Executive for all expenses reasonably
incurred by Executive in connection with Executive’s provision of such
assistance (including the reasonable fees of any counsel that may be reasonably
retained by Executive). In addition, starting on the Separation Date and ending
on the first anniversary thereof, Executive shall provide all assistance
reasonably requested by the Company relating to the transition of his former
duties and responsibilities.

8. General Release. Except for those obligations of Company under this
Agreement, Executive, on behalf of Executive and Executive’s dependents,
successors, heirs, assigns, agents, and executors (collectively, the
“Releasors”), hereby releases and discharges and covenants not to sue, to the
maximum extent permitted by law, the Company and its predecessors, successors,
subsidiaries, parents, branches, divisions, and other affiliates, and each of
their current and former directors, officers, employees, shareholders,
representatives, attorneys, successors and assignees, past and present, and each
of them (individually and collectively, “Releasees”) from and with respect to
any and all claims, wages, agreements, obligations, demands and causes of
action, known or unknown, suspected or unsuspected, concealed or hidden
(collectively, “Claims”), of any kind whatsoever, including, without limitation,
any Claims arising out of or in any way connected with Executive’s employment
relationship with or separation from, Company, any Claims for severance pay,
bonus or similar benefit, sick leave, pension, retirement, vacation pay, life
insurance, health or medical insurance or any other fringe benefit, any benefits
arising from any ERISA benefit plan, workers’ compensation or disability, and
any other Claims resulting from any act or omission by or on the part of
Releasees committed or omitted prior to the Separation Date, including by way of
example only, any Claims under Title VII of the Civil Rights Act of 1964,

 

3



--------------------------------------------------------------------------------

LOGO [g348240dfs01.jpg]

 

the Americans with Disabilities Act, the Age Discrimination in Employment Act,
as amended by the Older Workers Benefit Protection Act, and the rules and
regulations promulgated thereunder (“ADEA”), the Family and Medical Leave Act,
the California Fair Employment and Housing Act, or any other federal, state or
local law, regulation or ordinance. This release does not prevent Executive from
filing a charge with or participating in an investigation by a governmental
administrative agency; provided, however, that, except as set forth in
Section 5(c) above, Executive waives any right to receive any monetary award
resulting from such a charge or investigation, including, without limitation,
interest, penalties, fines, and attorneys’ fees.

9. ADEA Waiver. Executive expressly acknowledges and agrees that, by entering
into this Agreement, Executive is knowingly and voluntarily waiving any and all
rights or claims that Executive may have arising under the ADEA, which have
arisen on or before the effective date of the Agreement. Executive further
expressly acknowledges and agrees that:

(a) in return for the releases provided for in this Agreement, Executive will
receive value beyond that which Executive was already entitled to receive before
entering into this Agreement;

(b) Executive was advised in writing by this Agreement to consult with an
attorney before signing this Agreement;

(c) Executive has been given a period of 21 days within which to consider this
Agreement before signing it, and that in the event Executive executes the
Agreement before the full 21 days, Executive does so knowingly and voluntarily
and with the intention of waiving any remaining time in that 21 day period; and

(d) Executive was informed that he has seven days following the date of his
execution of this Agreement in which to revoke the Agreement (the “Revocation
Period”). This Agreement shall not become effective or enforceable until the
Revocation Period has expired and Executive has not revoked the Agreement. To be
effective, such revocation must be in writing and hand delivered to the persons
identified in Section 11 below within the Revocation Period.

Nothing herein shall prevent Executive from seeking a judicial determination as
to the validity of the release provided in this Agreement, with regard to age
discrimination claims consistent with the ADEA.

10. No Claims Assigned or Filed. Executive represents and warrants that
Executive has not assigned or transferred to any person, firm or
non-governmental entity not a party to this Agreement any of the Claims released
pursuant this Agreement. Executive further represents and warrants that neither
Executive nor any person, firm or entity acting on Executive’s behalf or for
Executive’s benefit has filed any complaints, charges, or lawsuits with any
court or government agency, or commenced any arbitration proceeding, relating to
any of the Claims released pursuant to this Agreement.

11. Notices. Any notices, requests, or other communications provided for by this
Agreement shall be in writing and shall be deemed to have been given at the time
when mailed by Federal Express or overnight delivery, return receipt requested,
and addressed to the address of the respective party stated below or to such
changed address as such party may have fixed by like notice similarly given:

 

To Company:   

Jonathan Kuai

General Counsel and Corporate Secretary

Korn/Ferry International

1900 Avenue of the Stars

Suite 2600

Los Angeles, California 90067

To Executive:   

Stephen D. Kaye

-At most recent home address in the Company’s records

12. Application of Section 409A. Notwithstanding any inconsistent provision of
this Agreement, to the extent the Company determines in good faith that (i) one
or more of the payments or benefits received or to be received by Executive
pursuant to this Agreement in connection with Executive’s termination of
employment would constitute deferred compensation subject to the rules of
Internal Revenue Code Section 409A (“Section 409A”), and (ii) that Executive is
a “specified employee” under Section 409A, then only to the extent required to
avoid Executive’s incurrence of any additional tax or interest under
Section 409A, such payment or benefit will be delayed until the date which is
six (6) months after Executive’s “separation from service” within the meaning of
Section 409A. The Company and Executive agree to negotiate in good faith to
reform any provisions of this Agreement to maintain to the maximum extent
practicable the original intent of the applicable provisions without violating
the provisions of Section 409A, if the Company deems such reformation

 

4



--------------------------------------------------------------------------------

LOGO [g348240dfs01.jpg]

 

necessary or advisable pursuant to guidance under Section 409A to avoid the
incurrence of any such interest and penalties. Such reformation shall not result
in a reduction of the aggregate amount of payments or benefits under this
Agreement, nor the obligation of the Company to pay interest on any payments
delayed for the purposes of avoiding a violation of Section 409A. For purposes
of Section 409A, each right to receive a payment hereunder shall be treated as a
right to receive a series of separate payments and, accordingly, any installment
payment shall at all times be considered a separate and distinct payment. If,
under the terms of this Agreement, it is possible for a payment that is subject
to Section 409A to be made in two separate taxable years, payment shall be made
in the later taxable year.

13. Miscellaneous. This Agreement shall be governed by, interpreted under and
enforced, in accordance with the laws of the State of Pennsylvania, excluding
such state’s conflict of laws principles. Any legal action, suit or proceeding
arising out of or relating to this Agreement shall only be instituted, heard and
adjudicated in a state or federal court located in the State of Pennsylvania,
and each party hereto knowingly, voluntarily and intentionally waives any
objection which such party may now or hereafter have to the laying of the venue
of any such action, suit or proceeding, and irrevocably submits to the exclusive
personal jurisdiction of any such court in any such action, suit or proceeding.
If any provision of this Agreement or its application is held invalid, the
invalidity shall not affect other provisions or applications of the Agreement
which can be given effect without the invalid provisions or application and,
therefore, the provisions of this Agreement are declared to be severable. In
addition, should any court of competent jurisdiction determine that any
provision of this Agreement is unenforceable, the parties agree that the court
should modify the provision to the minimum extent necessary to render said
provision enforceable. This Agreement and the attached exhibits constitute the
entire Agreement of the parties and supersedes all prior negotiations and all
agreements, whether written or oral. For the avoidance of doubt, Executive shall
remain subject to the Korn/Ferry International Clawback Policy. This Agreement
may be modified only by a writing signed by all of the parties to this
Agreement. No waiver of any provision in this Agreement shall be binding unless
in writing and signed by the party waiving the breach. No waiver of any breach
of any term or provision of this Agreement shall be construed to be, or shall
be, a waiver of any other breach of this Agreement. This Agreement is binding on
and enforceable against the heirs, successors and assigns of Executive and the
Company. This Agreement is not and shall not be construed as an indication that
the Company or Executive may have engaged in any wrongful conduct. All amounts
payable to Executive under this Agreement will be subject to all applicable tax
withholdings and other usual payroll deductions. This Agreement may be executed
in counterparts, and each counterpart, when executed, shall have the efficacy of
a signed original. Photographic and facsimile copies of such signed counterparts
may be used in lieu of the originals for any purpose.

14. Agreement Freely Entered Into. Executive has read and understands this
Agreement and voluntarily signs it without coercion, acknowledging that the
benefits described in this Agreement are adequate and the only consideration for
this Agreement. Executive confirms that no promise or inducement not contained
herein has been offered or made to cause Executive to sign this Agreement.
Executive also acknowledges that the Company has advised Executive that
Executive has the right and opportunity to have Executive’s own legal counsel
review this Agreement and represent Executive in connection with this Agreement,
and that the Company has also recommended that Executive so engage Executive’s
own legal counsel in connection with this Agreement. If Executive has elected
not to engage Executive’s own legal counsel in connection with this Agreement,
Executive acknowledges, represents and warrants that such election was made by
Executive alone, in Executive’s discretion, and without any coercion or pressure
from the Company. The undersigned Executive declares under penalty of perjury
that the foregoing is true and correct.

EXECUTED as of March 17, 2017.

 

KORN/FERRY INTERNATIONAL      EXECUTIVE By:  

/s/ Jonathan Kuai

    

/s/ Stephen D. Kaye

       Stephen D. Kaye Its:   General Counsel     

 

5



--------------------------------------------------------------------------------

LOGO [g348240dfs01.jpg]

 

ACKNOWLEDGMENT AND WAIVER

I, Stephen D. Kaye, hereby acknowledge that I was given 21 days to consider the
foregoing Agreement and voluntarily chose to sign the Agreement prior to the
expiration of the 21-day period.

I declare under penalty of perjury under the laws of the State of Pennsylvania
that the foregoing is true and correct.

EXECUTED on March 17, 2017.

 

/s/ Stephen D. Kaye

Stephen D. Kaye

 

6



--------------------------------------------------------------------------------

LOGO [g348240dfs01.jpg]

 

Exhibit A – Supplemental Release

I, Stephen D. Kaye, in consideration of and subject to the performance by
Korn/Ferry International (the “Company”), of its obligations under Section 2 of
that certain Separation and General Release Agreement between the Company and
myself, dated as of March 17, 2017 (the “Separation Agreement”), on behalf of
myself and my dependents, successors, heirs, assigns, agents, and executors
(collectively, the “Releasors”), hereby release and discharge and covenant not
to sue, to the maximum extent permitted by law, the Company and its
predecessors, successors, subsidiaries, parents, branches, divisions, and other
affiliates, and each of their current and former directors, officers, employees,
shareholders, representatives, attorneys, successors and assignees, past and
present, and each of them (individually and collectively, “Releasees”) to the
extent provided below.

 

1. I understand that the separation benefits payable to me under Section 2 of
the Separation Agreement represent, in part, consideration for signing this
Supplemental Release and are not salary, wages or benefits to which I was
already entitled. I understand and agree that I will not receive the benefits
specified in Section 2 of the Separation Agreement otherwise due to me unless I
execute this Supplemental Release and do not revoke this Supplemental Release
within the time period permitted hereafter or breach this Supplemental Release.
I also acknowledge and represent that I have received all payments and benefits
that I am entitled to receive (as of the date hereof) by virtue of any
employment by the Company.

 

2. I knowingly and voluntarily (for myself and the Releasors) hereby release and
discharge and covenant not to sue, to the maximum extent permitted by law, the
Company and each of the Releasees from and with respect to any and all claims,
wages, agreements, obligations, demands and causes of action, known or unknown,
suspected or unsuspected, concealed or hidden (collectively, “Claims”), of any
kind whatsoever, including, without limitation, any Claims arising out of or in
any way connected with my employment relationship with or separation from, the
Company, any Claims for severance pay, bonus or similar benefit, sick leave,
pension, retirement, vacation pay, life insurance, health or medical insurance
or any other fringe benefit, any benefits arising from any ERISA benefit plan,
workers’ compensation or disability, and any other Claims resulting from any act
or omission by or on the part of Releasees committed or omitted prior to the
Separation Date, including by way of example only, any Claims under Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and the rules and regulations promulgated thereunder (“ADEA”),
the Family and Medical Leave Act, the California Fair Employment and Housing
Act, or any other federal, state or local law, regulation or ordinance. This
release does not prevent me from filing a charge with or participating in an
investigation by a governmental administrative agency; provided, however, that,
except as set forth in Section 5(c) of the Separation Agreement, I waive any
right to receive any monetary award resulting from such a charge or
investigation, including, without limitation, interest, penalties, fines, and
attorneys’ fees.

 

3. I expressly acknowledge and agree that, by entering into this Supplemental
Release, I am knowingly and voluntarily waiving any and all rights or claims
that I may have arising under the ADEA, which have arisen on or before the
effective date of this Supplemental Release. I further expressly acknowledge and
agree that:

 

  •   in return for the releases provided for in this Supplemental Release, I
will receive value beyond that which I was already entitled to receive before
entering into this Supplemental Release;

 

  •   I was advised in writing by this Supplemental Release to consult with an
attorney before signing this Supplemental Release;

 

  •   I have been given a period of 21 days within which to consider this
Supplemental Release before signing it, and that in the event I execute this
Supplemental Release before the full 21 days, I do so knowingly and voluntarily
and with the intention of waiving any remaining time in that 21 day period; and

 

  •   I was informed that I have seven days following the date of my execution
of this Supplemental Release in which to revoke this Supplemental Release (the
“Revocation Period”). This Supplemental Release shall not become effective or
enforceable until the Revocation Period has expired and I have not revoked this
Supplemental Release. To be effective, such revocation must be in writing and
hand delivered to the persons identified in Section 11 of the Separation
Agreement within the Revocation Period.

 

4. Nothing herein shall prevent me from seeking a judicial determination as to
the validity of the release provided in this Supplemental Release, with regard
to age discrimination claims consistent with the ADEA.

 

7



--------------------------------------------------------------------------------

LOGO [g348240dfs01.jpg]

 

5. I represent and warrant that I have not assigned or transferred to any
person, firm or non-governmental entity not a party to this Supplemental Release
any of the Claims released pursuant this Supplemental Release. I further
represent and warrant that neither I nor any person, firm or entity acting on my
behalf or for my benefit has filed any complaints, charges, or lawsuits with any
court or government agency, or commenced any arbitration proceeding, relating to
any of the Claims released pursuant to this Supplemental Release.

 

6. I agree that neither this Supplemental Release, nor the furnishing of the
consideration for this Supplemental Release, shall be deemed or construed at any
time to be an admission by the Company, any Released Party or myself of any
improper or unlawful conduct.

 

DATE: March 17, 2017      

/s/ Stephen D. Kaye

      Stephen D. Kaye

 

8